Citation Nr: 1760070	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-13 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a separate compensable rating for right knee instability.

3.  Entitlement to an initial compensable rating for mild, non-allergic vasomotor rhinitis prior to May 16, 2017, and in excess of 10 percent thereafter. 

4.  Entitlement to a rating in excess of 10 percent for service-connected chondromalacia patellar with tendonitis of the left knee.

5.  Entitlement to a rating in excess of 10 percent for service-connected chondromalacia patellar with tendonitis of the right knee.

6.  Entitlement to a rating in excess of 10 percent for left medial collateral ligament with medial instability.

7.  Entitlement to an initial rating in excess of 10 percent for service-connected sprain and strain of the cervical spine.
8.  Entitlement to an initial rating in excess of 10 percent prior to September 3, 2009, and in excess of 20 percent thereafter, for strain and sprain of the thoracolumbar region as well as segmental dysfunction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 2004 to October 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2007 and February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2009, the Veteran testified before a Decision Review Officer at the RO; a transcript of the hearing is of record.

In January 2012, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for additional development.
In May 2016, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of that hearing has been associated with the record.

In August 2016, the appeal was again before the Board, and once again it was remanded to the AOJ for further development.  The Board finds that there was substantial compliance with the instructions laid out in the August 2016 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

Finally, the Board notes that the Veteran originally sought service connection for arthritis of both the right knee and the left knee, each to include as secondary to service-connected chondromalacia patellar with tendonitis.  In a March 2017 rating decision, service connection was granted for the condition, bilaterally.  As such, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue(s) of entitlement to service connection for bilateral hearing loss, a separate rating for a right knee disability, and an increased rating for mild, non-allergic vasomotor rhinitis are addressed below; the remaining issues are addressed in the REMAND portion of the decision and are being REMANDED to the AOJ for further development.  VA will inform the Veteran when further action, on his part, is necessary. 


FINDINGS OF FACT

1.  The evidence of record shows the Veteran's hearing is within normal limits bilaterally.

2.  At no time during the pendency of the claim does the Veteran have a diagnosis of right knee instability.
3.  Prior to May 16, 2016, the evidence of record did not demonstrate that the Veteran's mild, non-allergic vasomotor rhinitis resulted in nasal polyps; a greater than 50 percent obstruction of nasal passage on both sides; or complete obstruction on one side. 

4.  The evidence of record does not demonstrate that the Veteran developed nasal polyps at any time after May 16, 2016.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2017).

2.  The criteria for a separate rating for right knee instability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for a compensable disability rating for mild, non-allergic vasomotor rhinitis, prior to May 16, 2016, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2017).

4.  The criteria for a disability rating in excess of 10 percent for mild, non-allergic vasomotor rhinitis, subsequent to May 16, 2016, are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis or organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. VA's Under Secretary for Health has determined that high frequency sensorineural hearing loss is an organic disease of the nervous system and therefore a presumptive disability.

As concerns the Veteran's claim for service connection for bilateral hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. 
§ 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings). When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed. Id.

Pertinent to all claims for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has found that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss

The Veteran asserts that developed bilateral hearing loss as a result of his work in the Navy; specifically, he contends that his work in communications placed him around planes taking off, which subsequently damaged his hearing. 

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, supra.

The Veteran's service treatment records do not document any complaints, diagnosis, or treatment of bilateral hearing loss.  Although the evidence of record fails to indicate any clinical hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, supra. The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) while on active duty was communication specialist; the Veteran has competently testified that his duties included working on or near the flight deck.  Therefore, in-service noise exposure is conceded.  Nevertheless, the Veteran must still establish the present disability and nexus elements of a service connection claim.  See Dalton, supra. 

Significantly, none of the post-service medical evidence of record-to include multiple VA audiological examinations-indicates that the Veteran has a current bilateral hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385. 

The Veteran was first afforded a VA audiology examination in December 2006. This examination revealed the following puretone thresholds, in decibels (dB), for the frequencies of interest, in Hertz (Hz):


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

Speech recognition scores based on the Maryland CNC Test were 100 percent in the right ear and 96 percent in the left ear.

As noted in the Board's August 2016 remand, the Veteran underwent a VA audiology examination in January 2014.  As per the Board's instructions, the results of that test were associated with the record. They revealed the following puretone thresholds, in decibels (dB), for the frequencies of interest, in Hertz (Hz):


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
20
20
20
20
20
LEFT
20
20
20
20
20

Speech recognition scores were performed, but not based on the Maryland CNC Test and, thus, are not applicable.

Additionally, as a result of the Board's August 2016 remand, the Veteran was given another VA audiological examination.  This examination revealed the following puretone thresholds, in decibels (dB), for the frequencies of interest, in Hertz (Hz):


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
25
20
20
10
19
LEFT
20
20
15
20
19


Speech recognition scores based on the Maryland CNC Test were 100 percent in both ears.

After a thorough review of the evidence of record, the Veteran is not shown to have bilateral hearing loss in accordance with 38 C.F.R. § 3.385 at any time during the pendency of the appeal, a span of over 10 years.  See Brammer, supra. The auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz has not been measured at 40 decibels or greater; nor have the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater; and speech recognition scores using the Maryland CNC Test are not less than 94 percent bilaterally.  The Veteran's statements regarding his claimed bilateral hearing loss have been considered; however, bilateral hearing loss must be diagnosed in accordance with VA criteria, which requires objective findings obtained through audiometric testing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau, v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a current bilateral hearing loss disability for VA compensation purposes. As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. 
§ 3.102; Ortiz, supra; Gilbert, supra; Brammer, supra. 

Separate Rating - Right Knee 

The Veteran asserts that he experiences instability of the right knee, for which a separate rating is warranted.  However, the Board notes that a thorough review of the Veteran's post-service VA treatment records fails to reveal a finding of any instability in the right knee.  

To that end, the Veteran underwent VA examinations related to his claim in May 2008, October 2012, April 2014 and February 2017.  At the May 2008 examination, there was tenderness of the knees noted, as well as pain.  Range of motion was measured; however, there was no stability testing performed.

At the October 2012 examination, right knee pain was noted but the Veteran expressly denied any other symptoms.  Testing showed no right knee instability.  In April 2014, again, testing showed no instability of the right knee.  

In May 2016, the Veteran testified that he experienced instability in his knees, bilaterally, which occasionally caused him to fall. 

As part of the February 2017 VA examination, joint stability testing resulted in a normal finding.  

The Board thus finds that service connection for right knee instability cannot be established, as the record fails to demonstrate that the Veteran had any such disability during the pendency of his claim.  In addition, the record does not contain a recent diagnosis of disability prior to his filing of the claim.  See McClain, supra.  In this regard, despite the Veteran's assertions, there are no competent diagnoses at any point during the appeal period. 

The Board acknowledges the Veteran's subjective reports of feelings of right knee instability, documented at the May 2016 hearing.  However, the Board finds the objective medical evidence of record showing no instability of the right knee to be more probative than the Veteran's lay statements.  While the Veteran is competent to report the symptoms of his knee disability as he perceives them, the term "instability" can have multiple meanings, including instability in the normal plane of motion of the joint (i.e., weakness, buckling, giving way).  Diagnostic Code 5257 explicitly refers to "lateral instability," which is a specific type of instability demonstrated by clinical testing for ligament laxity, such as Lachman's and drawer tests, as well as varus and valgus stress testing. The Board finds that the medical records-specifically, the multiple VA examinations consistently documenting a lack of instability-are more probative than the Veteran's description of his symptomatology on the question of whether instability, as defined by the rating code, is manifested. Therefore, a separate compensable rating for right knee instability is not warranted.

To that end, the medical diagnosis of such a disorder is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters, here, the specific matter of the diagnosis of respiratory and spine disabilities is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Such a diagnosis requires specialized training regarding the musculoskeletal system, and as the Veteran is not shown to be other than a layperson without such appropriate training and expertise, he is not competent to render a probative opinion the medical matters upon which his claim turns.  Id.  Hence, such lay assertions as to diagnosis have no probative value.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110.  Thus, where the collective lay and medical evidence-or lack thereof-indicates that the Veteran does not have the current disability for which service connection is sought, as here, there can simply be no valid claim for service connection. See Brammer, supra; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

Therefore, based on the foregoing, the Board finds that a separate rating for right knee instability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable as to that issue, and his claim must be denied.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; Ortiz, supra; Gilbert, supra.

Increased Rating - Rhinitis 

The Veteran's mild, non-allergic vasomotor rhinitis (hereinafter, "rhinitis") has been assigned a noncompensable rating prior to May 16, 2016, and a 10 percent evaluation after that date.  38 C.F.R. § 4.94, Diagnostic Code 6522.  Under the assigned Diagnostic Code, a 10 percent rating is warranted when there are no nasal polyps, but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  38 C.F.R. § 4.97, DC 6522.  A polyp is "an abnormal protruding growth from a mucous membrane."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY p. 1492 (32nd ed. 2012).

In October 2012, the Veteran underwent a VA nose and throat examination.  The diagnosis of rhinitis was confirmed.  The Veteran reported experiencing an increase in nasal congestion, and symptoms that were present year-round.  On examination, there was no finding of an obstruction of the nasal passage on both sides, greater than 50 percent.  Complete obstruction on one side was not found.  Sinus x-rays taken at the time showed normal sinuses, other than a mild deviation of the nasal septum.  

At the May 2016 Board hearing, the Veteran testified that he felt his nasal passages were partially blocked, and described the method he used to clear them when needed. 
In response to the Board's August 2016 remand, VA provided the Veteran with a rhinitis examination in February 2017.  The Veteran reported congestion and pressure in his forehead and paranasal area, in addition to sneezing and itchy eyes.  On examination, greater than 50 percent obstruction of the nasal passage was found.  Testing showed a lack of a complete obstruction on either side.  There was permanent hypertrophy of the nasal turbinates, but no nasal polyps present.  

The Veteran occasionally presented for VA treatment throughout the claim for his allergic rhinitis.  While the corresponding records document prescribed allergy medication, there are no documents in the VA treatment records that provide more insight into the Veteran's disability picture other than the VA examination reports of record.  Specifically, VA treatment records are silent for any mention of nasal polyps. 

As noted above, a rating of 10 percent is warranted upon a finding of a greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  With evidence of nasal polyps, a 30 percent rating would be assigned.  However, after a thorough review of the record, the Board finds that an increased evaluation is not warranted at any point during the appeal.  Prior to May 16, 2016, a 10 percent rating is not warranted as there is no documentation of obstruction of the Veteran's nasal passages.  On that date, blockage was found at a VA examination and the appropriate rating was assigned.  That same VA examination showed a lack of nasal polyps, a finding that was consistent with the evidence of record.  As the Veteran has never had nasal polyps, a higher rating of 30 percent under Diagnostic Code 6522 is not warranted at any time during the appeal.  See 38 C.F.R. § 4.97.

The Board notes that the Veteran is competent to report upper respiratory symptoms and their onset; however, he is not competent to provide a diagnosis of the presence of nasal polyps, or opine as to an exact level of blockage, as these are internal conditions which require specialized medical knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge).  Regardless, the Veteran's statements are outweighed by the probative medical evidence of record, which is predicated on a review of the evidence, radiographic images, in-person examinations of the Veteran, and medical expertise.  Based on such evidence, a higher rating is not warranted at any time during the appeal. 

The Board must consider whether any other diagnostic codes relevant to service-connected rhinitis are applicable and warrant a compensable rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991) (holding that the Board must consider all potentially applicable regulatory provisions).  A review of the medical evidence of record shows that the Veteran does not have laryngitis or any complications of the larynx or pharynx nor does it demonstrate the presence of bacterial rhinitis or granulomatous rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6515 - 6524.  In addition, the Veteran is not shown to have a deviated septum or loss of part of the nose. See 38 C.F.R. § 4.97, Diagnostic Codes 6501, 6504.  Therefore, a higher rating under other potentially applicable diagnostic codes is not warranted in this case.

In summary, the Board finds that a compensable disability rating prior to May 16, 2016, and in excess of 10 percent thereafter, is not warranted under Diagnostic Code 6522 or under any other applicable diagnostic code.  Therefore, the provisions regarding reasonable doubt are not applicable and the claim must be denied.  See 38 U.S.C. § 5107 (b) (2012); see also Ortiz, supra; Gilbert, supra.

ORDER

A separate compensable rating for right knee instability is denied. 

Service connection for bilateral hearing loss is denied.

An initial compensable rating for mild, non-allergic vasomotor rhinitis prior to May 16, 2017, and in excess of 10 percent thereafter, is denied.

REMAND

As concerns the Veteran's remaining claims for increased ratings for the bilateral knees, the cervical spine and the thoracolumbar spine, the Board observes that a new precedential opinion that directly affects this case has been issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.   

Despite the fact that the Veteran underwent a VA examination in February 2017, subsequent to the issuance of Correia, the Board finds that the resulting examination reports do not comply with the requirements of that case.  Therefore, new VA examinations are required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature, severity and extent of his current bilateral knee pathology. 

The examiner must describe to what extent, if any, the Veteran has any bilateral knee pathology or reduced function in the knees, including any associated gait impairment or ligamentous instability.  It must be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected knee disability.  If so, each of those limitations should be set forth in detail.

The examiner must state whether or not the Veteran has any recurrent subluxation or lateral instability of the left knee.  If so, the examiner is asked to characterize such subluxation or lateral instability as slight, moderate, or severe.

The examiner must test the range of motion of the Veteran's knees. In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for examination by a VA examiner to determine the nature, severity, and extent of his current cervical spine pathology. 

In particular, the examiner must identify objective manifestations attributable to the Veteran's service-connected cervical spine disability.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the neck cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

The examiner must record whether the cervical spine exhibits weakened movement, excess fatigability, or incoordination; and if so, the examiner must describe the nature and severity thereof.  Any musculoskeletal and neurologic dysfunction involving the cervical spine must be described in detail. 

The examiner must describe to what extent, if any, the Veteran has any cervical spine deformity, any degenerative changes, or any reduced function due to a his service-connected disability. 

3.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for examination by a VA examiner to determine the nature, severity, and extent of his current thoracolumbar spine pathology. 

In particular, the examiner must identify objective manifestations attributable to the Veteran's service-connected thoracolumbar spine disability.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

The examiner must record whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination; and if so, the examiner must describe the nature and severity thereof.  Any musculoskeletal and neurologic dysfunction involving the thoracolumbar spine must be described in detail. 

The examiner must describe to what extent, if any, the Veteran has any thoracolumbar spine deformity, any degenerative changes, an altered gait or reduced function in the lower body due to a service-connected disability. 
Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner must describe whether any reported pain significantly limits the function of the Veteran's back during flare-ups or when the back is used repeatedly.  Any limitation of back function must be clearly identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


